Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Taousakis on 5/6/2021.
The application has been amended as follows: 

Claim 1 Line 4: move along a floor surface to clean said floor surface;
Claim 1 Line 11: 
a holder coupled to an upper side of the plate, the holder having a reception space therein; 
a sensor for detecting movement of the movement frame, the sensor being located on the holder;
Claim 13 Line 4: move along a floor surface to clean said floor surface;
Claim 13 Line 11: 
a holder coupled to an upper side of the plate, the holder having a reception space therein; 
a sensor for detecting movement of the movement frame, the sensor being located on the holder;
Claim 19 line 6: wherein an other end of the at least one elastic member
Claim 20 Line 4: move along a floor surface to clean said floor surface;

a holder coupled to an upper side of the plate, the holder having a reception space therein; 
a sensor for detecting movement of the movement frame, the sensor being located on the holder;
Claim 24: (Cancelled)
Claim 25 line 5: wherein an other end of the at least one elastic member
Claim 26: The robot according to claim 25, wherein the opening is a fan-shaped opening, and 
the at least one elastic member is configured to pull the movement shaft so that the movement shaft is fixed to the center of the fan-shaped opening.
Claim 30: The robot according to claim 1, wherein a size of the
Claim 32: The robot according to claim 19, wherein the opening is a fan-shaped opening, and
Claim 38: The robot according to claim 20, wherein the opening is a fan-shaped opening, and
Allowable Subject Matter
Claims 1, 6-8, 13, 15-23, 25-27, and 29-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 13, and 20, the prior art of record Janzen (US20016/0073839), generally consistent with the claim limitations as described in the previous Office Action.  Janzen discloses a cleaning robot with a fixed frame, a movement frame, a plate, holder, inner body, movement shaft, a rotator, and a sensor.  Janzen fails to disclose the rotator is exposed through a lower portion of the rotator reception part in order to contact and upper surface of the plate.  Since there are no known cleaning robots with impact sensors (i.e. “a sensor for detecting movement of the frame, the sensor being located on the holder”), in combination with all other limitations in the 
Claims 6-8, 15-19, 21-23, 25-27, and 29-39 are allowed as being dependent from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                
                            /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723